Title: Extract of a Purported Letter from London, 25 July 1774
From: Franklin, Benjamin
To: 


This extract, published under the London date line of July 25, was soon reprinted in three Massachusetts papers, which added to the heading “said to be wrote by Dr. Franklin,” and in one Virginia paper without that ascription. In January, 1775, a slightly amended version appeared in London, again with a hint that it was by Franklin. Verner Crane concluded that it was, and published it under the title “Advice to the Continental Congress.” In his introduction and notes he argued persuasively for Franklin’s authorship, partly by citing indirect evidence of the existence of such a letter and partly by showing parallel phrases and ideas in Franklin’s correspondence that summer. We are not fully persuaded by this argument, but neither can we dismiss it. We can only reprint the text, explain our reasons for doubting its authenticity, and leave the reader to decide.
The importance of the extract, if genuine, is self-evident: it is the only proof we have that Franklin advised the Congress. Nowhere else, in any document that is unquestionably his or addressed to him, is there a hint that he communicated with the delegates as delegates. Nowhere else, though he harped on the need for maintaining unity and firmness and for meeting the Coercive Acts with an economic embargo, did he state precisely what measures he hoped would come out of Philadelphia, or argue that nonexportation was a necessary concomitant of nonimportation. Here the author is both precise and detailed. If the extract is Franklin’s it stands by itself; hence the reasons for and against attributing it to him must be carefully weighed. It advocates, in his style, some measures that he had previously supported, such as a bill of rights and a ban on imports; and officials in London believed that he was advising the Congress on both these points. His not advising at that critical juncture, it may be argued, would have been out of character, so that the burden of proof rests on whoever denies that he did.
We have no proof, only doubts. Any one familiar with his style and views could have imitated the one and reworked the other into the form found here; the comments of British officials, though suggestive, have no bearing on this particular document. Another essay printed below, which is also among Crane’s attributions and the body of which we believe was written in the summer of 1774, is even more Franklinian in style and content, yet advances an argument diametrically opposed to this one. Last but far from least, we have found nothing to indicate that any advice from Franklin ever circulated among the delegates. If it had, it would have been news indeed; and some record of it might be expected in diaries if not in the press. None has come to light.
The letter contains some puzzling statements, noted below, which raise doubts about whether the author could have been writing from London in late July. A further puzzle is the place and date of publication: the recipient would seem to have been a Bostonian (the writer speaks of the government’s altering “your” charter), and might have been expected to receive a July letter by early September; why did this excerpt appear so long after that and so far away? Perhaps because it was written to Cushing and taken with him to Philadelphia to use when the right moment came; October 12, while the delegates were discussing the Continental Association, would have been such a moment. But if Cushing did use it why have we found no mention of it? Although these objections vary in weight, when taken together they make us skeptical of Crane’s argument.
 
July 25, 1774
This being the time of recess from publick business; little is stirring in the political hemisphere, but to show that your friends here are not idle, a pamphlet is inclosed, which is now circulating in this kingdom. The spirit which has appeared in all America, has given much uneasiness to our wicked Ministers, and I conjecture they will by their Emissaries try every expedient to bring about a disunion among you, when the Congress meets; therefore with much circumspection you should watch their motions, and take all possible precaution to defeat their attempts. It appears to me the greatest stake that ever was played for, no less than, whether the Americans, and their endless generations shall enjoy the common rights of mankind, or be worse than eastern slaves; the trial must now come to issue, as open war is declared by the Boston Port Act, the others for altering your Charter, and licensing the Soldiery and Custom-house Officers in murder and bloodshed, and above all by the Quebec Bill. These are the fruits of the seeds that have been sowing ever since 1764, therefore it will be necessary in your bill of rights, which it appears the Congress means to draw up, to specifie every oppressive Act of Parliament since that period, and if this is done with decency and manly firmness, I think Lord Chatham and his friends will support it, though it is by no means prudent to rely over much on any support on this side the water; your chief confidence must be in your own virtue, unanimity and steadiness; temper and resolution must be joined.
When your bill of rights is agreed on, the great consideration will be, how to get it confirmed here. Was the Congress composed of Deputies regularly authorised by the Assemblies of each province, it might be proper to have it presented to the King, by a Deputy, as an Ambassador from every Colony, but as the Congress will not be so constituted, your bill will not be received through such a medium, therefore suppose it must go through the old channel of the Agents: But this I would have you rely on as a thing of absolute certainty, that, your bill or petition, will not be in the least regarded, unless you can compel the merchants, manufacturers and people of England to join you. For this end I know of no possible means, but immediately to stop all commerce with this country both exports and imports, which plan must be steadily and with the strictest faith adhered to, until you have obtained redress. The want of American naval stores, particularly, pitch, tar and turpentine would be most sensibly felt here immediately, and tobacco alone yields above £500,000, to the revenue, which deficiency it would puzzle the Ministers in the extreme to make good. Your province will surely be wise and prudent enough, not to enter into any violent measures, without the strictest concert with the other Colonies, particularly Maryland, Virginia and the Carolinas, because on them depend the whole effect of the American non-exportation. The northern Colonies have all the European markets almost for their exports; but those Colonies, have hardly any but the English markets for their chief exports, which are tobacco and naval stores, therefore it will require your greatest address to get them to join in the nonexportation as well as the non-importation, for I am well convincedthat the latter without the former will not avail, nor indeed will they both do, unless put in immediate practice; for if you loose the present crisis, the new House of Commons will be modelled in a years time to the ministerial mould and General Carlton will have forwarded the plan of the Quebec bill, so that any resistance you can make then, will be fruitless; whereas if all commerce is immediately stopped, the intelligence will be known over the whole kingdom in the winter, when we are in the height of a general election, and then will be the best time that can be wished, for the people at large to convince the candidates to serve in Parliament of the necessity there is, to do you justice by repealing all the late wicked Acts; and I think it more than probable, that in such an event, it would be made a stipulation with the candidates, that they should use their utmost efforts to obtain a total repeal of all the oppressive Acts that you complain of. You must make the merchants feel, before they will stir for you, as their conduct respecting the Boston Port Bill, sufficiently evinces.
